DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 10, 12-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al., US Patent Application Publication no. 2019/0138009 [Saito].
Regarding claims 1, 9, 10 and 20, Saito discloses a mechanical equipment control system comprising: 
a mechanical apparatus comprising a motor which is configured to drive the mechanical apparatus [Mobile Manipulator (MoMa) includes servo motors for driving the MoMa, paragraphs 0066 and 0175]; 
a load ratio detection circuit configured to detect a load ratio of the motor [load factors of the servo motors are measured using servo drivers, paragraphs 0175 and 0177]; and 

Regarding claim 2, Saito further discloses that  the mechanical apparatus comprises a motor controller configured to drive the motor, and a sensor configured to detect a state value of at least one of the motor and the motor controller, and wherein the load ratio detection circuit is configured to calculate, as the load ratio, a motion margin of at least one of the motor and the motor controller based on the state value [servo drivers measure load factors of servo motors which are then compared to a certain amount (threshold), paragraphs 0174-0178].
Regarding claims 4 and 12, Saito further discloses that the integration control circuit comprises an automatic adjustment circuit configured to make an adjustment of control of the mechanical apparatus based on the operation parameter [torque or electric current of the motors of the servo motors is controlled such that the load factors are kept below a certain amount that depends on temperature measured by a temperature sensor, paragraphs 0174-0178].
Regarding claims 5 and 13, Saito further discloses that the automatic adjustment circuit is configured to make an adjustment of a time-series sequence of an operation state of the mechanical apparatus based on the operation parameter [the controller changes a command value for controlling the servos depending on whether the measured load factors are over or under a certain value.  The measurements are 
Regarding claims 6 and 14-16, Saito further discloses that the automatic adjustment circuit is configured to make an adjustment of a load on the motor in the mechanical apparatus based on the operation parameter [changes to torque or electric current of the motors would result in changes to the motor loads].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al., US Patent Application Publication no. 2019/0138009 [Saito].
Regarding claims 3 and 11, Saito does not disclose a load ratio display configured to display the load ratio of the motor, and a manual adjustment circuit configured to receive a setting input for adjusting control of the mechanical apparatus.  Examiner takes official notice that industrial equipment before the effective filing date of the claimed invention conventionally included displays for communicating operation status data and controls to allow for manual adjustment of system parameters.  Accordingly, it would have been obvious to one of ordinary skill in the art to include 
Regarding claims 7, 8, ???, Saito, as described above, discloses adjusting command values for controlling servo motors according to comparisons of measured motor load factors to thresholds.  Saito does not disclose how the command value adjustments are determined.  Examiner takes official notice that mathematical models and machine learning were conventionally used in control systems before the effective filing date of the claimed invention to improve the quality of control decisions.  Accordingly, it would have been obvious to one of ordinary skill in the art to use conventional mathematical models and machine learning in Saito to determine the motor command value adjustments in order to improve the quality of the command value adjustment decisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii et al., US Patent Application Publication no. 2017/0315535 discloses calculating a load ratio of a motor as the ratio of the current value of the motor during machining to the rated current of the motor.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 25, 2022